Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 11/05/20. Claims 15-28 are pending in this application. 
Claim Rejections under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17, 21-23 and 26-28 are rejected under 35 U.S.C. §102 as being unpatentable over Takeya (US 20140332822 A1).
Regarding claim 15, Takeya discloses a normally-off heterojunction field-effect transistor (see para [0003]), comprising: a superposition of a first semiconductor layer of III-N type, and of a second semiconductor layer, of III-N type, so as to form a two-dimensional electron gas at an interface between the first and the second semiconductor layers (133i/133j, see para [0101]); a stack of an n-doped third semiconductor layer making electrical contact with the second semiconductor layer (116a), and of a p-doped fourth semiconductor layer disposed in contact with and on the third semiconductor layer(6); a first conductive electrode making electrical contact with the two-dimensional electron gas (121a); a second conductive electrode (119), making electrical contact with the fourth semiconductor layer (see fig 4) and separated from the third semiconductor layer by at least one portion of the fourth semiconductor layer (see fig 5); a dielectric layer disposed against a lateral face of the fourth semiconductor layer (118 see para [0110]); and a control electrode 122 separated from the lateral face of the fourth semiconductor layer by the dielectric layer (see fig 5), the second conductive electrode being positioned between the first conductive electrode and the control electrode (see fig 5), the 
Further, the cited art, Takeya discloses that the control electrode extending through the second semiconductor layer in to the first semiconductor layer. Note, that at fig 3, Takeya’s control electrode, discloses 122 being electrically coupled with conducting layer 120, which extends through all the semiconductor layers.
Regarding claim 16, Takeya disclose the normally-off heterojunction field-effect transistor according to claim 15, wherein the stack further comprises a n-doped fifth semiconductor layer disposed in contact with and on the fourth semiconductor layer (see 116), the control electrode being disposed on the fifth semiconductor layer (112 is formed on 116c).
Regarding claim 17, Takeya disclose the normally-off heterojunction field-effect transistor according to claim 16, wherein the second conductive electrode extends into contact with the fourth semiconductor layer (122 extends through 116b, see fig 5).
Regarding claim 21, Takeya discloses the normally-off heterojunction field-effect transistor according to claim 15, wherein the first and the second semiconductor layers are formed from respective GaN alloys (see para [0157] disclosing GAN layers).
Regarding claim 22, Takeya discloses the normally-off heterojunction field-effect transistor according to claim 15, wherein the two-dimensional electron gas extends continuously between the first conductive electrode and a vertical to the third semiconductor layer (see fig 2, and para [0063] disclosing uniform interface of element 12 and thus uniform 2deg channel).

Regarding claim 26, Takeya disclose the normally-off heterojunction field-effect transistor according to claim 15, wherein the second conductive electrode covers most of the fourth semiconductor layer (see fig 3 and 5 disclosing 122 is entirely formed on 116, which is mostly covered by 112).
Regarding claim 27, Takeya discloses the normally-off heterojunction field-effect transistor according to claim 15, wherein the second conductive electrode comprises a lower portion and an upper portion (122 has upper and lower), the lower portion being covered with a passivation layer (see 118), the second conductive electrode comprising a through-via passing through the passivation layer and connecting the lower portion and the upper portion (see 121 through via).
Regarding claim 28, Takeya discloses the normally-off heterojunction field-effect transistor according to claim 27, wherein an orthogonal projection of the upper portion of the second conductive electrode onto the second semiconductor layer includes a projection of the lower portion of the second conductive electrode onto the second semiconductor layer (see conductive structures 121 is formed and projected through the entire device).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18, 24, and 25 are rejected under 35 U.S.C. §103 as being unpatentable over Takeya and further in view of Ohta (US 20100006894 A1).
Regarding claim 18, Takeya disclose the normally-off heterojunction field-effect transistor according to claim 15, wherein the fifth semiconductor layer has a dopant concentration higher than that of the third semiconductor layer (see para [0158]-[0162] discloses doping the stack, see also para [0188]). Regarding doping concentrations, Ohta, at least at fig 4 and the abstract, discloses layer 6 has an impurity concentration of ≤1×1020 cm-3, and the first n-type GaN-based semiconductor layer 4 has an impurity concentration of ≤1×1018 cm-3, which are underneath the gate electrode 21.
Takeya and Ohta are in the same or similar fields of endeavor. It would have been obvious to combine Takeya and Ohta. Takeya and Ota may be combined by forming the GAN stack of Takeya in accordance with Ohta. One having ordinary skill in the art would be motivated to combine Takeya and Ohta in order to increase conductivity of the gate electrode, see para [0094].
Regarding claim 24, Takeya discloses the normally-off heterojunction field-effect transistor according to claim 15, wherein the third semiconductor layer has a dopant concentration higher than that of the fourth semiconductor layer(see para [0158]-[0162] discloses doping the stack, see also para [0188]). Regarding doping concentrations, Ohta, at least at fig 4 and the abstract, discloses layer 6 has an impurity concentration of ≤1×1020 cm-3, and the first n-type GaN-based semiconductor layer 4 has an impurity concentration of ≤1×1018 cm-3, which are underneath the gate electrode 21.
Takeya and Ohta are in the same or similar fields of endeavor. It would have been obvious to combine Takeya and Ohta. Takeya and Ota may be combined by forming the GAN stack of Takeya in accordance with Ohta. One having ordinary skill in the art would be motivated to combine Takeya and Ohta in order to increase conductivity of the gate electrode, see para [0094].
Regarding claim 25, Takeya discloses the normally-off heterojunction field-effect transistor according to claim 15, wherein the third semiconductor layer comprises a first film making contact with 
Takeya and Ohta are in the same or similar fields of endeavor. It would have been obvious to combine Takeya and Ohta. Takeya and Ota may be combined by forming the GAN stack of Takeya in accordance with Ohta. One having ordinary skill in the art would be motivated to combine Takeya and Ohta in order to increase conductivity of the gate electrode, see para [0094].

Claim 19 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Takeya and further in view of Simin (US 20160111497 A1).
Regarding claim 19, Takeya disclose the normally-off heterojunction field-effect transistor according to claim 15, and Simin discloses wherein the second conductive electrode comprises an extension extending into contact with the first semiconductor layer, the second conductive electrode comprising a Schottky contact with the first semiconductor layer (see para [0047] disclosing Schottky, MIM). Takeya and Simin are in the same or similar fields of endeavor. It would have been obvious to combine Takeya and Simin. Takeya and Simin may be combined by forming the contacts of Takeya in accordance with Simin by forming a schottky , MIM contact. One having ordinary skill in the art would be motivated to combine Takeya and Simin in order to reduce threshold voltage, see para [0047].
Regarding claim 20, Takeya and Simin disclose the normally-off heterojunction field-effect transistor according to claim 19, wherein the control electrode extends into the trench, which also passes through the first semiconductor layer (see fig 5, disclosing 122 formed into 116).
Response to Arguments
This office action notes that in a device claim, terms such as “unintentional “ have no patentable weight, see para [0157]-[0161]). 
Further, the cited art, Takeya discloses that the control electrode extending through the second semiconductor layer in to the first semiconductor layer. Note, that at fig 3, Takeya’s control electrode, discloses 122 being electrically coupled with conducting layer 120, which extends through all the semiconductor layers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/EDWARD CHIN/Primary Examiner, Art Unit 2813